DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/11/2018 and 10/03/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 22, 23, 29, 33, and 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Josef (DE1232605). Regarding claims 18 and 22, Josef discloses tamping tines (track tampers 6 and 7) can be actuated in pairs by a respective actuating cylinder (the guides 8 and 9 are actuating cylinders, in which the track tampers 6 and 7 are guided by means of the oscillators 10, 11, and are also subjected to a force by a pressure piston 19 and 20 and can be adjusted along the guides 8, 9 by an associated pressure cylinder 21 and 22, cf. figure 1 and column 3, lines 14-27). 
A vibration is superimposed (i.e. the vibration generated by the oscillator 10, 11) on a linear stroke movement of an actuating piston which can be moved along an axis in the actuating cylinder (the pressure piston 19, 20 is arranged in the actuating cylinder 8, 9 and, by means of a linear motion, generates an actuating motion of the track tampers 6 and 7 which are guided in the actuating cylinders 8, 9 which are arranged at an angle to one another). 

The tamping unit has in its actuating motion pairs of tamping levers (tamping device pairs 2, 3) which can be moved towards each other around a pivot axis (journals 4, 5) and are provided at a lower end with tamping tines (track tampers 6, 7). 
The tamping levers are connected at an upper end (on the transverse head 25, 26) to a hydraulic actuating drive designed to execute the actuating motion and a vibration superimposed thereupon (i.e. the pressure pistons 19, 20 guided in the pressure cylinders 21, 22) (the actuating motion is generated, as already described above, in addition to a pivoting motion around the journals 4, 5 by an additional linear motion of the track tampers 6 and 7 guided in the actuating cylinders 8, 9 which are arranged at an angle to one another). 
A vibration piston designed to generate the vibrations (the oscillator 10, 11 can be moved in the guides 8, 9 under a force and is thus a piston which additionally generates a vibration by means of the drive motor 17, 18 and the unbalanced weights 12, 13) is arranged in an actuating cylinder of the actuating drive (the guides 8, 9 are, as already explained above, a further actuating cylinder assigned to the actuating drive) in addition to an actuating piston provided to produce the actuating motion (i.e. the guided pressure piston 19, 20).
Regarding claim 19, the vibrational motions of the vibration piston are supported by an energy maintenance system composed of the vibration piston and an energy store, cf. Josef: compression springs 23, 24.
Regarding claim 23, the vibration piston is arranged between the actuating piston and a cylinder back end of the actuating drive, cf. Josef, figure 1.
Regarding claim 29, the vibration piston is connected to a piston face of the actuating piston by mechanical springs, cf. Josef: compression springs 23, 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josef (DE1232605). Regarding claims 24 and 28, a piston rod connected to the vibration piston is arranged in a cylinder ring fastened to the cylinder back end for displacement along an axis of the actuating cylinder and claim 28, (an end position damper is mounted on the vibration piston and/or on the actuating piston) appear to specify minor structural modifications to the tamping unit claimed in claim 22 of the kind that a person skilled in the art would normally make as a matter of routine, especially since the resulting advantages are readily foreseeable; claim 10 cf. in particular in Josef the elastic means, e.g. metal-faced rubber plates 15, 16.
Allowable Subject Matter
Claims  20, 21, 25-27, 30-32, 35, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617